Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.
Claims 1-4, 6-8, 10-13, 15-17, 19 and 21-25 are under examination. Claims 5, 9, 14, 18 and 20 have been canceled.


Allowable Subject Matter
Claims 1-4, 6-8, 10-13, 15-17, 19 and 21-25 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 08/02/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20170264593 A1		SYSTEM AND METHOD TO SECURE THE STREAMING OF MEDIA TO A VALID CLIENT
US 9059853 B1		System and method for preventing a computing device from obtaining unauthorized access to a secure network or trusted computing environment
US 9305159 B2		Secure system for allowing the execution of authorized computer program code
US 9363087 B2		End-to-end security for hardware running verified software
US 20120054843 A1		NETWORK ACCESS CONTROL FOR TRUSTED PLATFORMS
US 20210306303 A1		REVERSE PROXY SERVERS FOR IMPLEMENTING APPLICATION LAYER-BASED AND TRANSPORT LAYER-BASED SECURITY RULES
US 20150244716 A1		SECURING CLIENT-SPECIFIED CREDENTIALS AT CRYPTOGRAPICALLY ATTESTED RESOURCES
US 9916443 B1		Detecting an attempt to exploit a memory allocation vulnerability
US 9087199 B2		System and method for providing a secured operating system execution environment
US 20160294802 A1		ACCELERATED PASSPHRASE VERIFICATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON CHIANG/Primary Examiner, Art Unit 2431